In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00211-CV


                            JAMES A. DAIGLE, APPELLANT

                                            V.

       ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, APPELLEE

                           On Appeal from the 146th District Court
                                     Bell County, Texas
              Trial Court No. 266,916, Honorable Jack Weldon Jones, Presiding

                                      July 10, 2019

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant, James A. Daigle, filed a notice of appeal without paying the filing fee.

See TEX. R. APP. P. 5, 20.1. By letter of June 12, 2019, the clerk of this court notified

Daigle that the filing fee had not been paid and that the appeal was subject to dismissal

if he failed to pay the fee or comply with Rule of Appellate Procedure 20.1 by June 24.

To date, Daigle has not paid the filing fee or filed any response to our June 12 letter. The

Rules of Appellate Procedure require a party who is not excused by law from paying costs

to pay the required fees. See TEX. R. APP. P. 5. Accordingly, we dismiss the appeal
because of Daigle’s failure to comply with a requirement of the appellate rules and a

notice from the clerk requiring action within a specified time. See TEX. R. APP. P. 42.3(c).


                                                        Per Curiam




                                             2